 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                    Jul 15, 2019
 4                                                                     SEAN F. MCAVOY, CLERK

 5
 6                       UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON

 8
     UNITED STATES OF AMERICA,                   No. 2:19-CR-0075-JTR
 9
10                Plaintiff,                     ORDER GRANTING MOTION TO
11                                               WITHDRAW MOTION TO DISMISS
                        v.
12
     TONY RAFAEL BAEZA-CRUZ,
13
14                Defendants.
15
16         THIS MATTER comes before the Court on Defendant Baeza-Cruz’ motion
17   to withdraw his earlier motion to dismiss the indictment, ECF No. 80. ECF No.
18   84. Defendant Baeza-Cruz (Defendant) is represented by Assistant Federal
19   Defender J. Stephen Roberts, Jr. The United States is represented by Assistant
20   United States Attorney Matthew F. Duggan.
21         On July 8, 2019, Defendant submitted a motion to dismiss the indictment in
22   this matter. ECF No. 80. The United States has filed no response to the pending
23   motion. Nevertheless, Defendant now seeks to withdraw the motion from the
24   Court’s consideration. ECF No. 84. The United States has not objection to the
25   motion to withdraw. ECF No. 84 at 2.
26         Good cause appearing therefor, IT IS HEREBY ORDERED:
27         1.    Defendant’s Motion to Withdraw Motion to Dismiss, ECF No. 84, is
28   GRANTED.

     ORDER - 1
 1         2.    Defendant’s Motion to Dismiss Indictment, ECF No. 80, is
 2   STRICKEN from the record.
 3         IT IS SO ORDERED. The District Court Executive is directed to enter this
 4   order and furnish copies to counsel.
 5         DATED July 15, 2019.
 6
 7                               _____________________________________
                                           JOHN T. RODGERS
 8                                UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
